Citation Nr: 1017081	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1942 to 
October 1945.  His decorations for this period of service 
include a Purple Heart Medal with one Oak Leaf Cluster, 
signifying two Medals.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Throughout the initial rating period, the impairment from 
the Veteran's PTSD has been productive of reduced reliability 
and productivity due to symptoms including disturbances in 
motivation and mood, avoidant and isolative behavior, 
significantly decreased interest in activities and feelings 
of detachment. 

2.  Bilateral hearing loss disability is etiologically 
related to noise exposure the Veteran sustained during active 
service.

3.  Tinnitus is etiologically related to noise exposure the 
Veteran sustained during active service.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for 
an initial disability rating of 50 percent, but not higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

3.  Tinnitus was incurred as a result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was mailed a letter in October 2008 
advising him of what the evidence must show in order to 
establish a claim of entitlement to service connection and of 
the respective duties of VA and the claimant in obtaining 
evidence.  The October 2008 letter also provided the Veteran 
with appropriate notice with respect to the disability-rating 
and effective-date elements of his claim.  

The Board also finds that the Veteran has been afforded 
adequate assistance in relation to his claim.  The Veteran's 
service treatment records (STRs) are on file.  Treatment 
records from the VA Medical Center have been obtained.  The 
Veteran was afforded an appropriate and adequate VA 
examination and VA audiological evaluation in October 2008.  
Additionally, neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

The Veteran was afforded a VA examination in October 2008.  
At that time, he reported flashbacks and vivid recollections 
of his World War II (WWII) experiences.  He reported that he 
experienced difficulty falling asleep, and that he woke up 
frequently.  He also reported nightmares about his time in 
WWII.  He added that he would become extremely startled and 
upset when he heard loud noises.  The Veteran also reported 
that when he went out, he liked to sit in the corner where he 
could see everyone and that he preferred not to be out in the 
open.  The Veteran avoided any contact with stimuli that 
would remind him of WWII.  He did not talk to others 
regarding his WWII experience and he had never spoken of his 
time in WWII with his 22 year old grandchild.  The Veteran 
reported that he tended to isolate himself, described himself 
as shy, and reported that he stayed away from people and did 
not like to do a lot of talking.  He experienced occasional 
mood swings and that he experienced irritability.  The 
Veteran reported that he used to enjoy going to the mall or 
the casino, but that he had cut back dramatically on these 
activities.  He reported that he now worked mainly around the 
house.  

The Veteran described his wife as a wonderful person and 
reported that he had been married to her for 58 years.  He 
reported that he enjoyed a great relationship with his two 
children and that he had a 22 year old grandchild.  However, 
the examiner reported that it was clear upon evaluation that 
the Veteran never spoke to his family about his experiences 
in WWII and that he avoided contact with them over the years 
with regard to anything having to do with WWII.  The examiner 
reported that it was questionable as to whether the Veteran's 
own grandchild even knew that the Veteran had served in WWII.  
The examiner also reported that the Veteran did not appear to 
engage in any significant degree of socialization or 
recreational interests.  There was no indication on the 
examination report that the Veteran reported having any close 
relationships outside those he had with his family members.    

Upon mental status examination, the Veteran was alert and 
oriented to time, place, and person.  He appeared to be 
extremely cognitively clear and was able to articulate 
clearly his WWII experiences, as well as his current 
symptoms.  The Veteran was cooperative, his mood was somewhat 
neutral and mildly blunted, and his affect was mildly 
blunted.  His speech was normal and there was no history of 
perceptual impairment.  There was no evidence of either 
hallucinations or delusions.  The Veteran's thought content 
was appropriate to the interview.  The Veteran did not report 
suicidal or homicidal ideations.  Both the Veteran's recent 
and remote memory appeared to be intact and his concentration 
skills were also intact.  The Veteran's abstract reasoning, 
judgment, insight, and impulse control were all intact.  The 
examiner reported that when the Veteran spoke of his 
experiences in WWII he was clearly distressed by the 
memories.  

The examiner indicated that the Veteran currently experienced 
ongoing symptoms of PTSD that were mild to moderate in 
severity.  The Veteran experienced recurring and intrusive 
thoughts, recurring and distressing dreams, and distress as a 
consequence of exposure to cues that reminded him of WWII.  
The Veteran relived the events of WWII via flashbacks and 
vivid memories and he avoided thoughts, feelings, and 
conversations associated with his experiences.  There was 
avoidance of persons, activities, and places that aroused 
recollection and there was significantly decreased interest 
in participation in formerly enjoyable activities.  The 
Veteran also had mild feelings of detachment and 
estrangement, as well as hypervigalence and exaggerated 
startle response.

Following the evaluation, the examiner diagnosed chronic PTSD 
with mild to moderate symptoms and assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 61.  It was 
the examiner's opinion that the Veteran's memories, 
heightened startle response, sleep difficulties, and 
tendencies to isolate himself significantly impacted his 
quality of life.

At this juncture, the Board notes that GAF scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  Scores ranging from 41-50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
from 51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

While particular GAF scores are not contained in the VA 
schedule of ratings for mental disorders, 38 C.F.R. § 4.130, 
they are a useful tool in assessing a Veteran's disability 
and assigning disability evaluations.  However, they are just 
one of many factors considered when determining an 
evaluation.

In October 2008, the Veteran was also seen at the VA Medical 
Center for a mental health consultation.  In addition to the 
various symptoms described in the VA examination report, the 
Veteran was also noted to experience depression.  

Also of record are VA Medical Center mental health treatment 
notes from January 2009 to February 2010.  A review of these 
records shows consistent complaints of sleep disturbances, 
depression and sadness, anxiety, recurring and distressing 
recollections of WWII with feelings of guilt and terror, 
disturbing thoughts over the coverage of the war in the 
Middle East, tendencies towards isolation, and tension.

Again, the Board notes that the Veteran was assigned a GAF 
score of 61 at both his October 2008 VA examination and his 
October 2008 VA Medical Center mental health consultation.  
The Board finds that this score is inconsistent with the 
subjective complaints of the Veteran and the impairment 
described by the examiners at the separate evaluations.  
Therefore, the Board assigns the GAF scores less probative 
weight than the subjective complaints and objective findings 
discussed above.     

The Board acknowledges that the results of the Veteran's VA 
examinations and the symptoms described in the VA Medical 
Center mental health treatment notes do not indicate that he 
experiences all of the symptoms associated with a 50 percent 
rating for PTSD for the entire evaluation period.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus 
while the Veteran does not exhibit all of the symptoms, the 
VA examiner reported that the Veteran's symptoms 
significantly impact the Veteran's day-to-day life, and when 
his disability picture as a whole is taken into 
consideration, the Board finds that it more nearly 
approximates the criteria for a 50 percent evaluation than 
that of a 30 percent evaluation for PTSD.

The Board notes that the 50 percent evaluation is warranted 
for the entire evaluation period.  The record reflects that 
the Veteran first filed his claim for entitlement to service 
connection for PTSD in September 2008. VA examination and VA 
Medical Center treatment records show that the Veteran's 
symptoms have remained consistent throughout the course of 
his treatment and there is no exact date to which VA can 
point that would support assigning a staged rating.

Consideration has been given to assigning a higher 
evaluation; however, at no time has the Veteran's PTSD been 
productive of occupational and social impairment that more 
nearly approximates deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  In 
this regard, the Board notes that the Veteran is able to 
maintain a relationship with wife, two adult children, and 
his grandchild; there is no objective evidence that the 
Veteran's judgment and/or thinking are overly impaired; and 
while the Veteran does experience depression and anxiety, 
these symptoms are not enough when considered with the 
Veteran's other PTSD symptomatology to warrant a higher 
evaluation of 70 percent.  Moreover, based on the evidence as 
detailed in pertinent part above, there is no showing of 
thought and communication deficiencies, impaired impluse 
control, obsessional rituals, hallucinations or delusions, or 
suicidal/homicidal ideation, such as to support a higher 
evaluation for any portion of the rating period on appeal.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than the 50 
percent evaluation granted herein.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and 
the manifestations of the disabilities are contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.




Service Connection for Bilateral Hearing Loss Disability and 
Tinnitus

The Veteran has reported that while serving in the infantry 
battalion during WWII, his military occupational specialty 
(MOS) was anti-tank gunner.  He also served as a squad 
leader.  He additionally reported that he was subjected to 
the noise small arms fire, aerial bomb explosions, and large 
arms fire while serving in the military.  Based on the 
Veteran's statements, his status as a combat Veteran, and his 
MOS during service; the Board concedes that the Veteran was 
exposed to severe acoustic trauma while in active service.

A review of the Veteran's STRs shows that at his induction 
examination in October 1942, the Veteran was found to have 
hearing of 20/20 bilaterally, or within normal limits, upon 
administration of a whisper test.  Additionally, there were 
no ear abnormalities or other ear problems noted on the 
examination report.  There is no record of treatment for any 
ear problem documented in the Veteran's STRs.  At his 
separation examination in October 1945 the Veteran was again 
administered a whisper voice test.  At that time his hearing 
was 15/15 bilaterally, or within normal limits.  There were 
no ear abnormalities or other ear problems noted on the 
examination report.

The Veteran has reported that while serving in WWII, an 
aerial bomb exploded close to his position, causing a 
temporary hearing loss and tinnitus in both ears.  He 
reported that he has had trouble hearing and has experienced 
tinnitus since that time.  The Board notes that the Veteran 
is competent to report when he first experienced symptoms of 
hearing loss and ringing in his ears and that they have 
continued since separation from active service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.     

In October 2008, the Veteran was afforded a VA audiology 
evaluation.  At that time, he reported the varied acoustic 
trauma described above, including the aerial bomb incident.  
Additionally, the Veteran reported that his tympanic 
membranes or eardrums were also ruptured at that time and 
that he was treated for this once he returned to the United 
States, before his separation.  The Veteran also reported 
that after his separation from active service he experienced 
minimal noise exposure as a truck and automobile mechanic.  

Upon audiological testing, the Veteran was found to have 
normal to severe sensorineural hearing loss in his right ear 
and mild to severe sensorineural hearing loss in his left 
ear.  The examiner opined that it was less likely as not that 
the Veteran's bilateral hearing loss disability and tinnitus 
were related to his active service.  However, the examiner 
also stated that a hearing loss at the time of the Veteran's 
separation from active service could not be ruled out because 
he was not provided a frequency specific hearing threshold 
evaluation at the time of his discharge. 

As the VA examiner cannot rule out a hearing loss at the time 
of the Veteran's separation from active service and the 
Veteran had in-service noise exposure and has maintained that 
he first experienced hearing loss and tinnitus while in 
active service and has continued to have symptoms since that 
time, the Board finds that the evidence for and against the 
claims of entitlement to service connection for bilateral 
hearing loss disability and tinnitus is at least in 
equipoise.  As such, the benefit of the doubt must be 
resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability and tinnitus is warranted.  In 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An initial disability rating of 50 percent, but no higher, 
throughout the entire initial evaluation period is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted. 



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


